Name: Commission Regulation (EEC) No 2480/86 of 31 July 1986 amending Regulation (EEC) No 1489/86 derogating on a temporary basis from certain provisions of Regulations (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage and (EEC) No 2315/76 on the sale of butter from public stocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 86 Official Journal of the European Communities No L 212/21 COMMISSION REGULATION (EEC) No 2480/86 of 31 July 1986 amending Regulation (EEC) No 1489/86 derogating on a temporary basis from certain provisions of Regulations (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage and (EEC) No 2315/76 on the sale of butter from public stocks THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Articles 6 (7) and 7 (5) thereof, Whereas the dairy industry continues to be affected by problems of supply ; whereas in order to give operators temporarily easier access to public stocks of butter and skimmed-milk powder so that they may be used in the manufacture of foodstuffs , the derogation introduced by Commission Regulation (EEC) No 1489/86 (3), amended by Regulation (EEC) No 1924/86 (4), should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Articles 1 and 2 of Regulation (EEC) No 1489/86, ' 15 August 1986' is replaced by '31 October 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (3) OJ No L 130, 16 . 5 . 1986, p. 34 . 4) OJ No L 167, 24. 6 . 1986, p. 6 . (*) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 119 , 8 . 5 . 1986, p . 19 .